Citation Nr: 1633971	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  16-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 40 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 30 percent for residuals of cold injury, right foot.

4.  Entitlement to a rating in excess of 30 percent for residuals of cold injury, left foot.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  Among other decorations, the Veteran was awarded the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2015 VA Form 9, the Veteran requested a Board hearing in Washington, DC.  An April 5, 2016 letter to the Veteran informed him that his hearing was scheduled for May 16, 2016.  However, in correspondence received by VA on April 25, 2016 the Veteran requested that his hearing take place via videoconference at the North Little Rock RO.  To date, no hearing was held and the hearing has not been rescheduled.  As such, a remand is required in order to schedule the Veteran for an appropriate Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




